138 Nev., Advance Opinion      10
       IN THE SUPREME COURT OF THE STATE OF NEVADA


LYNN YAFCHAK, STATUTORY HEIR                          No. 82746
AND SPECIAL ADMINISTRATOR TO
THE ESTATE OF JOAN YAFCHAK,
DECEASED,
Appellant,                                                       ti
                                                          :.7„ • 4,
VS.                                                              n

SOUTH LAS VEGAS MEDICAL
INVESTORS, LLC, D/B/A LIFE CARE
CENTER OF SOUTH LAS VEGAS,                                              -I A. BROWN
                                                         ERK           1PR     ECO
ERRONEOUSLY NAMED AS LIFE                                                •
                                                         C' 176' ZiFP:ITY-CLE14;                BEFORE THE SUPREME COURT, EN BANC.


                                                 OPINION

                By the Court, PARRAGUIRRE, C.J.:
                            In this opinion we both clarify the relationship between
                Nevada's professional negligence statutes, NRS Chapter 41A, and Nevada's
                elder abuse statute, NRS 41.1395, and also discuss their application to
                claims against skilled nursing home facilities. Claims under these statutes
                are separate and distinct, and it is important that the claims are properly
                classified because only claims for professional negligence require plaintiff's
                to include an affidavit of merit as part of their complaint. In the underlying
                proceeding, the district court concluded that appellant's allegations
                sounded in professional negligence and dismissed her complaint for failure
                to attach an affidavit of merit. For the reasons stated below, we conclude
                that factual development as to the gravamen of the plaintiff's allegations is
                necessary before such a determination can be reached. Thus, we reverse
                the district court's dismissal order and remand for further proceedings
                consistent with this decision.
                                 FACTS AND PROCEDURAL HISTORY
                            Appellant Lynn Yafchak filed a complaint against respondent
                skilled nursing home Life Care Center of South Las Vegas (LCC) and ten
                unnamed defendants for injuries that her mother, decedent Joan Yafchak
                (Joan), suffered while a resident at LCC.       In her complaint, Yafchak
                asserted elder abuse, negligence, and wrongful death claims. Yafchak did
                not attach an affidavit of merit to her complaint. Nor did Yafchak specify
                which negligent actions were allegedly committed by LCC's employees or
                which employees were responsible for the alleged improper care. Further,
SUPREME COURT
         OF
      NEVADA
                                                      2
(01 1.147A
                LCC did not proffer any evidence that clarified either of these two issues.
                Instead, Yafchak's complaint only generally averred that the negligent
                conduct of LCC's employees was the cause of Joan's death and that their
                negligence stemmed from LCC's own negligent hiring, training, and
                supervision of said employees.
                            LCC moved to dismiss Yafchak's complaint, arguing that
                although her complaint did not expressly plead claims of professional
                negligence, Yafchak's allegations sounded in professional negligence and
                thus required her to attach a:n affidavit of merit. The district court, relying
                on our decision in Estate of Curtis v. South Las Vegas Medical Investors,
                LLC, 136 Nev. 350, 466 P.3d 1263 (2020), agreed that Yafchak's claims
                arose from allegations of professional negligence, therefore requiring her
                complaint to be accompanied by an affidavit of merit. Because Yafchak's
                complaint did not include the required affidavit, the district court granted
                LCC's motion to dismiss.'
                                               DISCUSSION
                            In Nevada, actions for professional negligence are governed by
                NRS Chapter 41A. NRS Chapter 41A applies solely to claims regarding
                medical negligence committed by a "provider of health care." NRS 41A.015.
                A "provider of health care" is statutorily defined in NRS 41A.017. Where a
                complaint includes allegations of professional negligence, the plaintiff must
                include an affidavit of merit with their complaint. NRS 41A.071. If a
                complaint averring professional negligence is filed without an affidavit of



                       'The district court also dismissed Yafchak's complaint as time-barred
                under NRS 41A.097(2). However, as we will explain, it is not clear that
                NRS Chapter 41A applies to Yafchak's complaint. Thus, we reverse the
                district court's decision to dismiss her complaint on this alternative ground.
SUPREME COURT
      OF
   NEVADA
                                                      3
  19.47A
merit, the complaint is void ab initio and dismissed. Washoe Med. Ctr. v.
Second Judicial Dist. Court, 122 Nev. 1298, 1300, 148 P.3d 790, 792 (2006).
            Nevada has also provided a statutory cause of action for elder
abu se, NRS 41.1395, wherein an action may be brought on behalf of an elder
or vulnerable person for an injury that they suffered because of abuse,
neglect, or exploitation. NRS 41.1395 :is an important statute for protecting
Nevada's elderly and vulnerable population and incentivizes attorneys to
represent this type of client by permitting plaintiffs to recover enhanced
damages and, where appropriate, attorney fees and costs.           See NRS
41.1395(1)-(2).
            Claims under NRS Chapter 41A and NRS 41.1395 are separate
and distinct. This is crucial because only claims arising under NRS Chapter
41A require the plaintiff to attach an affidavit of merit. Compare NRS
41A.071, with NRS 41.1395.      In Curtis, we recognized that although a
complaint may not expressly include a claim for professional negligence, a
plaintiff may nevertheless be required to comply with the affidavit of merit
requirement if the underlying allegations sound in professional. negligence.
136 Nev. at 353-54, 466 P.3d at 1266-67. For example, where a complaint
asserts direct liability against an employer for negligent hiring, training,
and supervision, the complaint against the employer may be subject to the
affidavit requirement if the underlying tortfeasor employee's negligence
constitutes professional negligence. Id. As we emphasized, courts must
focus on the gravamen or substance of each claim rather than its form. Id.
at 353, 466 P.3d at 1266.




                                     4
                            While professional negligence and elder abuse claims are
                legally discrete, we also acknowledge that the facts supporting these two
                types of claims are often closely related or overlapping. This may make
                determining which statute the claim properly arises under difficult. It may
                be particularly unclear as to allegations concerning an elderly person's
                mistreatment at a skilled nursing facility because these facilities often
                provide both standard and medical care for their residents and are staffed
                by both persons who do and persons who do not meet NRS 41A.017's
                definition of a provider of health care. Thus, in determining whether the
                gravamen of a claim sounds in professional negligence or elder abuse, courts
                must give particular consideration to the underlying facts and how they are
                alleged in the complaint.
                            Here, relying on Curtis, the district court concluded from th.e
                totality of the allegations in the complaint that Ya&hak's claims against
                LCC sounded in professional negligence. We review the district court's
                (iecision to dismiss Yafchak's complaint for failing to comply with NRS
                41A.071 de novo. Zohar v. Zbiegien, 130 Nev. 733, 736, 334 P.3d 402, 404
                (2014). We will affirm such a ruling only where it appears beyond a doubt
                that the plaintiff could prove no set of facts that would entitle her to relief.
                Id. at 736, 334 P.3d at 405. Namely, wh.en a defenda.nt moves to di.smiss a
                plaintiffs complaint for failing to comply with NRS 41A.071, the burden is
                on the defendant to demonstrate th.at plaintiff's allegations arise under
                NRS Chapter 41A. And, when reviewing a motion to dismiss, "this court
                will recognize all factual allegations in [the plaintiffs] complaint as true
                and draw all inferences in its favor." Buzz Stew, LLC v. City of North Las
                Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008).



SUPREME COURT
     OF
   NEVADA


  PLOA
            Based on the allegations in Yafchak's complaint, and drawing
all inferences in her favor, it cannot be determined at this juncture that the
gravamen of her allegations sound in professional negligence as opposed to
elder abuse. While it appears that Yafchak's allegations primarily concern
two related instances—(1) LCC's failure to properly assess Joan after she
fell and (2) LCC's failure to monitor and care for Joan—there is critical
information missing that is necessary to determine whether Yafchak's
complaint avers professional negligence as opposed to elder abuse. For
example, as noted above, NRS Chapter 41A only applies to professional
negligence committed by a "provider of health care." Here, based on the
allegations in the complaint, it is unclear whether the alleged tortious
conduct was a medical decision undertaken by a "provider of health care."
Unlike in Curtis, where it was specifically asserted that the underlying
negligence was committed by a nurse (a person included within NRS
41A.017's definition of a provider of health care), Yafchak's complaint does
not identify who on LCC's staff allegedly injured Joan. For example, a
nursing home facility may be vicariously liable for the professional
negligence of a nursing home employee who is a provider of health care, in
which case the nursing home would be subject to NRS Chapter 41A. LCC,
as the moving party, had the burden of demonstrating Yafchak's allegations
arose from professional negligence committed by a provider of health care.
Because Yafchak's complaint was dismissed prior to any discovery, we are
confined solely to reviewing Yafchak's complaint, and looking at the face of
the complaint, it cannot be said that there is no set of facts that place
Yafchak's allegations beyond the realm of professional negligence and




                                      6
                within the scope of elder abuse.2 Thus, we conclude that LCC failed to meet
                its burden.
                                              CONCLUSION
                              Allegations of professional negligence and elder abuse are
                separate and distinct, with only the former requiring the plaintiff to file an
                affidavit of merit when alleged as part of a negligent hiring, training, and
                supervision claim. Based on the face of Yafchak's complaint, it is unclear
                whether the gravamen of her claims against LCC sound in professional
                negligence as opposed to elder abuse.      Further factual development is
                necessary before such a determination can be reached. Thus, the district
                court erred in summarily concluding that LCC met its burden in proving
                that Yafchak's allegations sounded in professional negligence and
                subsequently dismissing her complaint for failure to attach an affidavit of
                merit.   Accordingly, we reverse the district court's order dismissing




                      2LCC   expresses concern that permitting Yafchak's complaint to
                proceed only encourages plaintiffs to file obscure complaints and plead their
                allegations vaguely to escape summary dismissal. We disagree. First, with
                respect to Yafchak's complaint, she maintained at oral argument that she
                was unable to plead her allegations with more specificity because she lacked
                information from LCC regarding who provided the allegedly negligent care
                for her mother. Second, and more generally, for a complaint to be proper, it
                "need only set forth sufficient facts to demonstrate the necessary elements
                of a claim for relief so th.at the defending party has adequate notice of the
                nature of the claim and relief sought." W. States Constr., Inc. v. Michoff,
                108 Nev. 931, 936, 840 P.2d 1220, 1223 (1992). Where a defendant believes
                a complaint to be improperly obscure or otherwise vague, a defendant has
                alternative avenues by whi.ch to seek relief, including filing a motion for a
                more definite statement. See NRCP 12(e).
SUPREME COURT
          OF
       NEVADA
                                                      7
If 1) 1.147A
                Yafchak's complaint and remand this matter for further proceedings
                consistent with this opinion.3




                                                                             ,   CAT-
                                                      Parraguirre


                We concur:




                Hardesty


                                                 J.
                Stiglich




                Cadish


                                             ,   J.
                Pickering




                Herndon




                      3The Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.

SUPREME COURT
          OF
      NEVADA
                                                      8
fin 194.7.A